DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Objections
The examiner notes applicant’s response filed January 5, 2021 in response to the October 5, 2020 Notice of Non-Compliant Amendment.  This response changed the status of claim 20 from (New) to (Original) in response to that Notice of Non-Compliant Amendment.  However, the examiner notes that original claim 20, as found in the claims filed October 17, 2017, is a method claim, and claim 20, as found in the January 5, 2021 claims, is an imaging system claim.  It appears that in the original preliminary amendment of October 5, 2018, claims 1-20 should all have been listed as canceled, and the claim listing should have started at claim 21, not claim 20.
In order to no longer delay prosecution in this application, the examiner will treat the claims as if all the claims are new, that original claims 1-20 were canceled, and claims 21-39 are pending.  This will be repeated in the following paragraph objecting to the numbering of the claims.  The examiner respectfully requests that the new claim numbering be relied upon in any response that may be filed as a result of this Office action. 
The numbering of claims is not in accordance with 37 CFR 1.126 which requires the original numbering of the claims to be preserved throughout the prosecution.  When claims are canceled, the remaining claims must not be renumbered.  When new claims are presented, they must be numbered consecutively beginning with the number next following the highest numbered claims previously presented (whether entered or not).
Misnumbered claims 20-38 been renumbered 21-39.
Claims 23-24, 26, 34, and 36-37 are objected to because of the following informalities:  
As for claims 23-24, 26, and 36, in each claim, the word “comprising” should be amended to become the phrase “further comprising”, as the directional light discriminator as found in claim 21 already has structure associated with it (“comprising a selective window”).  Having each of the above claims state that they are “further comprising” the additional elements disclosed in each claim will make this more clear.
As for claim 34, in line 6 of the claim, the phrase “a check o the start pixels” should be amended to read “a check of the start pixels”.
As for claim 37, the limitation of “a directional light discriminator” should be indented separately from the limitation of “a light distributor” that precedes it as per 37 CFR 1.75(i). 
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 37 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 37, lines 7-9 of the claim recite “a light detector disposed adjacent to the optical collimating tube configured to capture light reflected from an object incident on the 
To one having ordinary skill in the art, a light detector would capture, or detect, light and turn it into an electrical signal that could then be processed.  However, here, the claim states that the detector captures detected light to “transmit the light captured to a second light delivery conduit”.  If a light detector, by its plain meaning, will capture light and turn it into an electrical signal, how can a light detector “transmit the light captured to a second light delivery conduit”?  The light that strikes the detector will no longer be transmittable light.  As a result, the function associated with the light detector is unclear, and the claim is rejected as indefinite under 35 USC 112(b).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim 37 is rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Muller et al (WO 2009/137659), as best understood by the examiner.
.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-36 and 38-39 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 9,788,731. Although the claims at the independent claims in the instant application are broader than the independent claims found in the ‘731 application.  A discussion of these claims is found below.
	Regarding claim 21, claim 1 of the ‘731 patent discloses an imaging system (line 1 of the ‘731 claim), comprising a light generating system (line 2 of the ‘731 claim); a light delivery conduit propagating light generated by the light generating system (lines 3-4 of the ‘731 claim); a light distributor configured for redirecting light propagated by the delivery conduit into a direction of an object to be imaged (lines 5-6 of the ‘731 claim); a directional light discriminator configured for capturing light reflected from the object incident on a window of the discriminator from a particular direction and transmitting only the light captured from the particular direction to a second light delivery conduit or into the same first light delivery conduit carrying a net signal that corresponds to multiple wavelengths of light (lines 7-13 of the ‘731 claim), wherein the directional light discriminator comprises a selective window (lines 13-15 of the ‘731 claim), the selective window comprising (line 15 of the ‘731 claim): a transparent core having a first refractive index (line 16 of the ‘731 claim); a transparent cladding around the transparent core having a second refractive index (lines 17-18 of the ‘731 claim); and an opaque housing around the cladding (line 19 of the ‘731 claim); wherein the second refractive index is between 0.001 and 0.030 less than the first refractive or is between 0.001 and 0.030 greater than the first refractive index (lines 20-22 of the ‘731 claim); a drive mechanism coupled to the window, configured for sweeping the window through a plurality of directions in a pattern for matching each light capture event in the window with a direction of the window during the event (lines 23-27 of the ‘731 claim); an optical to electrical conversion module configured for converting an optical signal corresponding to a light capture event into an electrical signal capable of being 
	Further claim correspondence is as follows:
	Claim 22 of the instant application with claim 2 of the ‘731 patent.
	Claim 23 of the instant application with claim 3 of the ‘731 patent.
	Claim 24 of the instant application with claim 4 of the ‘731 patent.
	Claim 25 of the instant application with claim 5 of the ‘731 patent.
	Claim 26 of the instant application with claim 6 of the ‘731 patent.
	Claim 27 of the instant application with claim 7 of the ‘731 patent.
	Claim 28 of the instant application with claim 8 of the ‘731 patent.
	Claim 29 of the instant application with claim 9 of the ‘731 patent.
	Claim 30 of the instant application with claim 10 of the ‘731 patent.
	Claim 31 of the instant application with claim 11 of the ‘731 patent.
	Claim 32 of the instant application with claim 1 of the ‘731 patent (see lines 37-40 of the claim).
	Claim 33 of the instant application with claim 1 of the ‘731 patent (see lines 44-65 of the claim).
	Claim 34 of the instant application with claim 12 of the ‘731 patent.
	Claim 35 of the instant application with claim 13 of the ‘731 patent.

	Regarding claim 38, claim 15 of the ‘731 patent discloses a catheter based imaging system, configured for deployment in interior body regions (lines 1-2 of the ‘731 claim), comprising a catheter tube (line 3 of the ‘731 claim); a laser (line 4 of the ‘731 claim); a first light guide for propagating light generated by the laser (lines 5-6 of the ‘731 claim); an optical light tube configured to receive the first light guide in a perimeter section of the light tube and having a channel configured to receive a rotating second light guide while not rotating wherein the optical light tube is configured to translate in a linear direction while maintaining a fixed rotational position (lines 7-12 of the ‘731 claim); a light diffuser connected to the first light guide, configured to uniformly distribute the light generated by the laser, and translate in a linear direction through the catheter tube (lines 13-16 of the ‘731 claim); a rotatable lens assembly, comprising a transparent channel surrounded by and held in place by a light absorbing material, the rotatable lens assembly configured translate in a linear direction in sync with the light diffuser (lines 17-20 of the ‘731 claim); a rotatable second light guide connected to the rotatable lens assembly (lines 21-22 of the ‘731 claim); a drive mechanism connected to the rotatable second light guide, and configured to sweep the lens assembly through a plurality of directions within the catheter in a pattern for matching each light capture event in the transparent channel with a direction of the lens during the event, the drive mechanism being configured to translate the lens assembly in a linear direction and rotate the lens assembly, and the drive mechanism being configured to translate the light diffuser in a linear direction through the catheter tube (lines 23-32 of the ‘731 claim); a light distributor configured to redirect light propagated by the delivery conduit into a direction of an object to be imaged (lines 33-34 of the ‘731 claim); a directional light discriminator configured for capturing light reflected from the object incident on 
	Further claim correspondence is as follows:
	Claim 39 of the instant application with claim 16 of the ‘731 patent.
Allowable Subject Matter
Claims 21-36 and 38-39 would likely be allowable in view of the prior art should the double patenting rejection set forth above be properly overcome.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  US 2009/0012406 to Llewellyn et al. discloses a system for imaging biological tissue by inserting a probe into the tissue; US 2010/0198081 to Hanlin et al. discloses a scanning light imager that can scan inside blood vessels or organs using a light probe; and US 2013/0274597 to Byrne et al. discloses a scanner mechanism for an endoscope.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael A. Lyons whose telephone number is (571)272-2420.  The examiner can normally be reached on Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached on 571-272-2416.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Michael A Lyons/Primary Examiner, Art Unit 2877                                                                                                                                                                                                        March 19, 2021